Title: From Thomas Jefferson to James Madison, 19 August 1804
From: Jefferson, Thomas
To: Madison, James


               
                  
                     Dear Sir
                  
                  Monticello Aug 19. 04.
               
               In a conversation with mr Granger not long before we left Washington he mentioned that he was about to establish a post line from Natchez to New Orleans, and must place an office at Baton rouge. I told him that that should have good previous consideration in the present jealous state of the Spanish officers; that perhaps they might even stop our mail carrier. I heard no more of it till last night I recieved the inclosed letter from mr Granger, informing me he should not proceed in it till further directions. I should suppose it best that he should forward the blank commissions to Govr. Claiborne, but that Claiborne should be immediately instructed to enter into explanations with the Marquis Casa Calvo for making this establishment for mutual convenience, with an express declaration, if desired, that it is by mutual consent, and is not to be construed as either strengthening or weakening the right of either nation to the country. if, on consideration, you approve of this and will either so write yourself to mr Granger, or inform me that I may write, your letter to Claiborne will get sufficiently the start to have the matter arranged by the time Granger’s commissions reach New Orleans, and the delay of executing the law will thus be shortened.   I inclose a letter from a mr Damen whom I knew at Amsterdam. he was quite a republican, and I was under the impression of his being a very good man. some personal feelings may perhaps enter into his letter. as he desires it to be secret, be so good as to return it, only retaining the papers it inclosed as they are not secret and are proper to be filed away in the office. Affectionate salutations with hopes of seeing you shortly.
               
                  
                     Th: Jefferson
                  
               
            